ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-13 and 15-20 are allowed because the prior art made of record does not teach a method, system and computer-program-product for verifying a design of an electronic circuit including a register, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1, 3-13 and 15-20, the prior art made of record fails to teach the combination of steps recited in independent claims 1 and 13, including the following particular combination of steps as recited in claim 1 and similarly recited in claim 13, as follows:
scanning frequency bands of wireless signals; directionally demodulating the scanned frequency bands of wireless signals to obtain frequency bands of wireless signals corresponding to different angles and/or regions; and 
obtaining the wireless signal having a signal intensity meeting the predetermined condition from the frequency bands of wireless signals corresponding to different angles and/or regions; and 
converting the wireless signal into electric energy through at least an antenna and a radio frequency circuit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851